   Case 0:21-cv-60558-WPD Document 1-2 Entered on FLSD Docket 03/11/2021 Page 1 of 5

Filing # 119675435 E-Filed 01/14/2021 11:49:59 PM



          ROSE DOMITROVITS, an individual,                       IN THE CIRCUIT COURT OF THE 17th
                                                                 JUDICIAL CIRCUIT,IN AND FOR
                  Plaintiff,                                     BRO WARD COUNTY, FLORIDA
          V.
                                                                 GENERAL JURISDICTION DIVISION
         TARGET CORPORATION,
                                                                 CASE NO.
                  Defendant.


                                             COMPLAINT FOR DAMAGES

                 COMES NOW, -Mild i If, ROSE DONTITROVITS, by and dnongh undersigned

        pursuant to the applicable Florida Rules ofCivil Procedure, and hereby sues Defendant,TARGET

        CORPORATION,and alleges as follows:

                                       JURISDICTIONAL ALLEGATIONS

                 1.     This is an action for damages in excess of Thirty Thousand Dollars ($30,000.00).

                 2.     At     all   times    material,   Plaintiff,   ROSE   DOMITROVITS (hereinafter

        "DOMITROVITS" or "Plaintiff') was and is a resident of Lee County, Florida and is suijuris.

                 3.     At all times material, Defendant, TARGET CORPORATION (hereinafter

       "TARGET"or "Defendant") is a Minnesota Corporation, registered and doing business within the

        State of Florida, with its principal place of business of 1000 Nicollet Mall, Minneapolis, MN

        55403.

                 4.     At all times material, Defendant, TARGET owned and/or operated and/or was

        responsible for the overseeing of the commercial property located at 12801 W. Sunrise Blvd,

        Sunrise, FL 33323.

               5.       That the tortuous incident, which forms the basis for this Complaint, occurred on

        or about August 17, 2019, on the premises of Defendant, TARGET, located at 12801 W. Sunrise

        Blvd, Sunrise, FL 33323.

                                                          FACTS


                                                           -1-
Case 0:21-cv-60558-WPD Document 1-2 Entered on FLSD Docket 03/11/2021 Page 2 of 5




            6.       On or August 17, 2019, Plaintiff, ROSE DOMITROVITS, was a business invitee

     of Defendant, TARGET, located at 12801 W. Sunrise Blvd, Sunrise, FL 33323.

            7.       On or about August 17,2019, Defendant, TARGET allowed a dangerous condition

     to exist on the property, allowed a dangerous condition to exist on the property for an unreasonable

     amount of time and failed to give patrons notice or warning of the existence of a chair in the

     walkway aisle located in close proximity to the beverage dispenser on the aforementioned premises

     which caused Plaintiff, DOMITROVITS to fall as she attempted to traverse the premises, which

     resulted in Plaintiff sustaining, inter alia, a torn rotator cuff in her shoulder requiring surgical

     intervention.

            8.       The design and layout of the seating area in close to the walkway aisle next to the

     beverage dispenser created the opportunity for the chair to be in the walkway aisle, which was the

    cause of Plaintiff, DOMITROVITS,fall.

            9.       As direct result, Plaintiff suffered severe injuries in the past that will continue in

    the future.

                         COUNT I—NEGLIGENCE(PREMISES LIABILITY)

            Plaintiff re-adopts and re-alleges paragraphs one (1) through nine (9) as if fully set forth

    herein, and further alleges as follows:

            10.      On or about August 17, 2019, Plaintiff DOM ITROV ITS was a business invitee on

    the premises of Defendant, TARGET.

            1 1.     That it was the duty of the Defendant to use ordinary care and diligence in the

    maintenance, care and upkeep of the property to ensure said property was free from all hazards

    and dangerous conditions which would render it dangerous and unsafe for patrons, including

    Plaintiff, to walk on the premises, or present an unreasonable risk of harm in the lawful use of the



                                                      -2-
Case 0:21-cv-60558-WPD Document 1-2 Entered on FLSD Docket 03/11/2021 Page 3 of 5




     premises.

            12.     That it was the duty ofthe Defendant to exercise reasonable care to protect patrons,

     including Plaintiff, by inspection and other affirmative acts, from the danger of reasonably

     foreseeable injury occurring from reasonably foreseeable uses of a common area, such as a chair

     being in the walkway aisle, that Defendant knew would be used by its invitees.

            1 3.   That it was the duty of the aforesaid Defendant to use reasonable care in the

     maintenance, care and upkeep of the aforesaid area, in a manner consislein willi and in conformily

     with recognized standards of safety.

            14.    That it was the duty ofthe aforesaid Defendant to use reasonable care in the design

     and layout of the aforesaid area, in a manner consistent with and in conformity with recognized

    standards of safety.

            15.    That it was the duty ofthe Defendant to warn its patrons, including Plaintiff, about

    the existence of a dangerous and unsafe condition, such as a chair in a walkway aisle, on the

    premises.

            16.    Defendant, TARGET, breached those duties by failing to adequately give notice or

     warn its patrons of the existence of a dangerous condition caused by the existence of a chair in

     the walkway aisle in proximity to the beverage dispenser located on the premises.

            17.    Defendant, TARGET, breached those duties by failing to inspect the premises for

    dangerous conditions such as the existence of a chair in the walkway aisle in proximity to the

    beverage dispenser, when it knew, or in the exercise of reasonable care, should have known, that

    the chair in the walkway aisle would greatly increase the risk that patrons, including Plaintiff,

    DOM ITROVITS, would fall on the premises.

           18.     Defendant, TARGET, breached those duties by allowing the layout of the seating

    area in proximity to the beverage dispense on Defendant, TARGET's, premises to be defective


                                                   -3-
Case 0:21-cv-60558-WPD Document 1-2 Entered on FLSD Docket 03/11/2021 Page 4 of 5




     and/or unsafe in one or more of the following ways:

                     a. The design and layout of the seating area violated the standards of reasonable

                         care; and/or,

                     b. The design and layout of the seating area created the opportunity for chairs to

                         be pushed or remain in the walkway aisle next to the beverage dispenser,

                        creating a tripping hazard; and/or

                     0. There are no warnings as to the potential for chairs to be in the walkway aisle

                         next to the beverage dispenser.

             19.     Defendant,TARGET,negligently failed to warn Plaintiff, ROSE DOM1TROVITS,

     of the dangerous condition on the premises when it knew, or in the exercise of reasonable care,

     should have known that it existed.

            20.      As a direct and proximate result of the aforementioned breaches by Defendant,

    TARGET,as stated, Plaintiff, DOIvIITROVITS,fell and sustained serious arid permanent injui ies.

            21.      As a direct result of Defendant's aforementioned breaches, Plaintiffsuffered losses,

     including bodily injury and resulting pain and suffering, disability, disfigurement, mental anguish,

     loss of capacity for the enjoyment of life, expenses of hospitalization, medical and nursing care

    and treatment, aggravation or acceleration of preexisting injury, loss ofearnings and loss ofability

    to earn money. These losses are either permanent or continuing and Plaintiff will suffer the losses

    in the future.

            WHEREFORE, Plaintiff, ROSE DOMITROVITS, demands judgment against Defendant,

    TARGET CORPORATION,for damages,costs ofthis action, and other further equitable and legal

    relief as this Court may deem appropriate, along with a trial by jury on all issues so triable.




                                                     -4-
Case 0:21-cv-60558-WPD Document 1-2 Entered on FLSD Docket 03/11/2021 Page 5 of 5




          DATED this 14th day of January, 2021.

                                                   FISCHER REDAVID,PLLC
                                                   Attorneysfor Plaintiff
                                                   4106 Sheridan Street, Suite 320
                                                   Hollywood, Florida 33021
                                                   Telephone:(954)860-8584
                                                   Facsimile:(954)860-8434

                                              By: /s/John P. Fischer, Esq.
                                                  JOHN P. FISCHER, ESQ.
                                                  Florida Bar No. 99751
                                                  service(ORTrialLawvers.com.




                                             -5-
